 
Exhibit 10.2
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 


  This Amendment (“Amendment”) is made among Zynex Medical, Inc., a Colorado
corporation and Zynex, Inc., a Nevada corporation (collectively, “Employer”),
and Thomas Sandgaard (the “Employee”), to amend certain provisions of the
Employment Agreement (the “Agreement”), dated February 1, 2004, between Employee
and Zynex Medical, Inc., as such Agreement was amended by the amendment dated
January 1, 2005.


1.           The Agreement is hereby amended to add Zynex, Inc. as a party.  All
references to “Employer” contained in the Agreement shall refer to Zynex
Medical, Inc. and Zynex, Inc. collectively.
 
2.    Section (1) of the Agreement is hereby amended and restated in its
entirety as follows:
 
1.    Term.  Subject to the terms of this Section 1 and Sections 7, 8 and 9,
this Agreement shall commence on February 1, 2004 and expire on the earlier of
the Employee’s death, resignation, or December 31, 2009 (the date on which this
Agreement shall expire, as such date may be extended in accordance with the
terms of this Section 1 is hereinafter referred to as the "Expiration
Date").  Subject to the terms of Sections 7, 8 and 9, unless either party gives
written notice to the other of its desire to terminate this Agreement at least
thirty days prior to the then current Expiration Date or Extended Period (the
"Termination Notification Date"), this Agreement will be automatically extended
for further period(s) of one year from the then current Expiration Date (the
"Extended Period") on the same terms and conditions as herein set forth.  Except
when the contrary is indicated, the phrase "the term of this Agreement" shall
henceforth be deemed to include the Extended Period.


3.           Section (4) of the Agreement is hereby amended and restated in its
entirety as follows:
 


4.     Compensation.


a.           Commencing July 1, 2009, the Employer shall pay to the Employee for
the loyal and consistent services provided to it hereunder a fee at the rate of
$24,000 per month.  The Employee’s compensation shall be reviewed at least
annually for appropriate adjustments at the end of each year as determined by
the Board of Directors of Zynex, Inc. (the “Board”).
 


 
 

--------------------------------------------------------------------------------

 




 
b.           Employee shall also receive after the end of each quarter during
the term of this Agreement, bonus compensation based on exceeding cash
collections and EBITDA amounts as shown in the budget of Zynex, Inc. that has
been accepted by the Board for the applicable period as follows:
 


Cash Collections
Meeting Budgeted
Amounts for Quarter
 
 
Bonus
Less than 100%
        $0
     at or >100%
$20,000
       
EBITDA
Meeting Budgeted
Amounts for Quarter
 
 
Bonus
Less than 100%
        $0
    at or >100%
$20,000
       



c.           The Board may include or exclude amounts from cash collections or
EBITDA for purposes of calculating the bonus if the Board deems such amounts to
be unusual or infrequent.
 


d.           If the Employee has been disabled for a period of at least three
months during which period he was disabled for 30 consecutive days, the Employer
may elect, upon notice to the Employee, to pay the Employee one-third of the
base compensation the Employee would otherwise be entitled to pursuant to
Section 4(a) for the relevant quarter and shall thereupon have no further
compensation obligations under this Section 4 or under any provisions for
reimbursement of expenses.  Disability shall mean the Employee's inability, due
to sickness or injury, to perform effectively his duties hereunder.
 


 
 

--------------------------------------------------------------------------------

 




 


e.           If Employee is terminated or the Employer notifies the Employee in
respect of his disability, incentive compensation in respect of the fiscal
quarter of such termination or in which such notice is given shall be paid an
amount equal to the product of the incentive compensation to which he would
otherwise be entitled, multiplied by a fraction having a numerator equal to the
number of days in such quarter preceding the date of termination and a
denominator equal to 90; provided that the Employee shall not be entitled to any
unpaid incentive compensation amounts if Employee is terminated pursuant to
Section 6 below.
 


4.           The paragraph below is hereby added as new Section 10 and the
existing Section 10 and subsequent Sections are hereby re-numbered accordingly:
 
10.         Inventions.  The Employee hereby sells, transfers and assigns to the
Employer or to any person, or entity designated by the Employer, all of the
entire right, title and interest of the Employee in and to all inventions,
ideas, disclosures and improvements, whether patented or unpatented, and
copyrightable material, made or conceived by the Employee, solely or jointly, or
in whole or in part, during or before the term hereof which (i) relate to
methods, apparatus, designs, products, processes or devices sold, leased, used
or under construction or development by the Employer or any subsidiary or (ii)
otherwise relate to or pertain to the business, functions or operations of the
Employer or any subsidiary.  The Employee shall communicate promptly and
disclose to the Employer, in such form as the Employer requests, all
information, details and data pertaining to the aforementioned inventions,
ideas, disclosures and improvements; and, whether during the term hereof or
thereafter, the Employee shall execute and deliver to the Employer such formal
transfers and assignments and such other papers and documents as may be required
of the Employee to permit the Employer or any person or entity designated by the
Employer to file and prosecute the patent applications and, as to copyrightable
material, to obtain copyright thereon.  Any invention by the Employee within one
year following the termination of this Agreement shall be deemed to fall within
the provisions of this paragraph unless proved by the Employee to have been
first conceived and made following such termination.
 
Except as expressly modified by this Amendment, all other terms and conditions
of the Agreement shall remain in full force and effect and shall not be altered
by this Amendment.
 

--------------------------------------------------------------------------------


 

 
The undersigned have executed this Amendment effective as of July 1, 2009.







 
Zynex, Inc.
         
  /s/ Thomas Sandgaard
   
By:  Thomas Sandgaard
   
Its:  CEO
               
Zynex Medical, Inc.
         
  /s/ Thomas Sandgaard
   
By:  Thomas Sandgaard
   
Its:  CEO
               
Thomas Sandgaard
               
  /s/ Thomas Sandgaard
       



 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

